Case:19-10938-JGR Doc#:507 Filed:02/14/20 Entered:02/14/20 09:07:07 Pagei of 2

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In re: )
)
BUILTRITE BUILDERS, LLC, ) Case No. 19-10938-JGR
EIN: XX-XXXXXXX )
) Chapter 7
Debtor. )
)

 

NOTICE OF TRUSTEE’S INTENT TO ABANDON CERTAIN PROPERTY OF THE
ESTATE PURSUANT TO 11 U.S.C. § 544 AND BANKRUPTCY RULE 6007(a)

 

OBJECTION DEADLINE: Feb. 28, 2020

PLEASE TAKE NOTICE THAT pursuant to 11 U.S.C. § 554(a) and Bankruptcy Rule
6007(a), Jeffrey L. Hill, the Chapter 7 trustee (“Trustee”) of the bankruptcy estate of Builtrite
Builders, LLC (“Debtor”) intends to take the following action:

1. Trustee shall abandon the following property of the estate listed on Amended
Schedule A/B filed with the Bankruptcy Court on May 17, 2019 [Dkt. No. 199):

A. All model furniture and office furniture located at Debtor’s leased commercial
office space located at 7826 N. Academy Blvd., Colorado Springs, CO 80921
(the “Leased Premises”), including but not limited to desks, shelves, cabinets,
chairs, conference room table, and all office equipment located at the Leased
Premises, including but not limited to, 8 laptop computers, telephone system,
9 printers, 1 refrigerator, and 1 dishwasher but excluding one server and 2
computers in the possession of Trustee and/or his counsel (collectively the
(“FF&E”).

B. Security Deposit for the Leased Premises
C. The following vehicles (the “Vehicles’’):

2014 Jeep Grand Cherokee (VIN No. 1C4RJFAG7EC280279);
2018 Jeep Grand Cherokee (VIN No. 1C4RJFAG2JC119378);
2018 Jeep Grand Cherokee (VIN No. 1C4RJFAG4JC119379);
2018 Ram 1500 Tradesman (VIN No. 1C6RR7FT7JS 13504);
2018 Ram 1500 Tradesman (VIN No. 1C6RR7FT04S 103682);
2018 Ram 1500 Tradesman (VIN No. 1C6RR7FTOJS 103682);
2018 Ram 1500 Tradesman (VIN No. 1C6RR7FT2JS 103683);
2018 Ram 1500 Tradesman (VIN No. 1C6RR7FTOJS 148945); and

rae meag sp
Case:19-10938-JGR Doc#:507 Filed:02/14/20 Entered:02/14/20 09:07:07 Pagez2 of 2

i. 2018 Ram (VIN No. 1C6RR7FT9JS178994).

2. Trustee is informed and believes that the FF&E is fully encumbered by a blanket
lien in favor of For a Financial Advance, LLC and there is no equity for the bankruptcy estate.

3. Trustee is informed and believes that two 2018 Jeep Grand Cherokees are leased
vehicles and the other Vehicles are financed with minimal value to the bankruptcy estate after
payment of the secured claims and selling costs.

4, Therefore, Trustee believes that:
] such property is burdensome to the estate;
&] such property is of inconsequential value and benefit to the estate;
] other reasons for abandonment, if any:

5. Absent any objection, the Property shall be deemed abandoned pursuant to 11
USS.C. § 544 and Bankruptcy Rule 6007(a), one day after the Objection Deadline set forth above.

YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

Pursuant to Bankruptcy Rule 6007(a), if you desire to oppose this action you must FILE
WITH THE COURT a written objection and request for hearing at: Clerk of the U.S. Bankruptcy
Court, 721 19th St. Denver, Co. 80202-2508. If you mail your request or response to the Court
for filing, you must mail it early enough so the Court will RECEIVE it on or before the
Objection Deadline set forth above and serve a copy on Trustee, Jeffrey L. Hill, at his
undersigned address. Objections and requests for hearing shall clearly specify the grounds upon
which they are based, including the citation of supporting legal authority, if any. General
objections will not be considered by the Court. In the event no objections are filed, the Court
shall not enter any further order or notice.

Dated: February 14th, 2020 Respectfully submitted,

S/ Jeffrey L. Hill
Jeffrey L. Hill

Chapter 7 Trustee
PO Box 1720
Parker, CO 80134
(303) 805-1478

jeffreyhillpc@gmail.com
